DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 61-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 61-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (hereinafter “Jain”, US 2016/0337781) in view of Kim et al. (hereinafter “Kim”, US2014/0089442), and further in view of Suh et al. (hereinafter “Suh”, US 2010/0115275).
Regarding claims 61, and 63, Jain discloses UE (User Equipment) (i.e., UE 124 as shown in Fig. 3), and a method of a UE in a mobile communication system including a server (i.e., Services Capability Server (SCS) or MTC Server 212 as shown in Fig. 3, and as described in paragraph 0043), a network (i.e., MTC-IWF 310 as shown in Fig. 3), the UE comprising: 
It is obvious the UE includes at least one processor; and at least one memory coupled to the at least one processor.  The memory storing instructions that when executed by the processor cause the at least one processor to: 
receive, a first message from the network (i.e., a UE 124 receives a device trigger from MTC-IWF 310 as described in paragraphs 0040, and 00442-0045), 
wherein the network receives, from the server, a second message (i.e., the MTC-IWF 310 receives a device trigger request from the MTC server 212 as described in paragraph 0042) including information (i.e., the device trigger request transmitted from the MTC server 212 includes a priority message as described in paragraphs 0038-0039, and 0042), and 
sends, to the UE, the first message based on the receipt of the second message (i.e., the UE 124 receives the device trigger based on the device trigger request as described in paragraph 0042), and
take specific actions in response to the first message (i.e., the device trigger is sent to the UE 124 to prompt the UE 124 to take an action as described in paragraphs 0044-0045).
Jain, however, does not expressly disclose perform a check related to integrity of the first message, the first message including the information, the information related to expected behavior of the UE, take into consideration the information of the first message.
In a similar endeavor, Kim discloses a method and apparatus for MTC in a wireless communication system.  Kim also discloses:
the first message including the information, the information related to expected behavior of the UE, take into consideration the information of the first message (i.e., the message includes a device ID of a UE, APN information, and application ID, a service ID, etc., and the UE may select an appropriate APN based on the information, and attempt to attach based on the selected APN as described in paragraph 0138).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish the connection, and takes action in response to the device trigger received by the UE.
The combination of Jain, and Kim, however, does not expressly disclose perform a check related to integrity of the first message.
Furthermore, Suh discloses a security system and method for wireless communication system.  Suh also discloses perform a check related to integrity of the first message (i.e., the UE verifies the integrity of the NAS SMC message as shown in step 223 and as described in paragraph 0046).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to reinforce the security in a wireless communication system.
Regarding claims 62, and 64, Jain, Kim, and Suh disclose all limitations recited within claims as described above.  Jain also discloses wherein the network comprises at least one network node (i.e., MTC-IWF 310 as shown in Fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644